Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/5/2022 has been entered.
 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 20-23, 25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smelser et al (7305799) in view of Tsai (2005/0166487).
Smelser et al (figure13) shows an eccentrically braced frame arrangement,
a yielding link (figure 13) having a first end having a face perpendicular to a length of a body of the yielding link and a second end distal from the first end means and having a face perpendicular to the length of the body of the yielding link, said yielding link further including a first variable cross-section portion (312) and a second variable cross-section portion (314) extending from said first end and from said second end, respectively; a constant cross-section portion (311) joining said first variable cross-section portion and said second variable cross-section portion, wherein the variable cross section portions are designed, sized and otherwise dimensioned to promote near simultaneous yielding along a substantial portion of the yielding link when structural yielding link is subjected to a bending moment caused by an external force bending, shear and or/or axial forces and represented by a linearly varying bending moment diagram (able to function as claimed), and wherein the external force is a variable axial force (applicant is not positively claiming a force; rather the claim is to a yielding link and a not claimed external force certainly can be a variable/non-variable axial force), the yielding link cast from steel (steel core as a single body).
Smelser et al does not show a first and a second column, the beam portion connecting to the first and second columns with respective first and second ends, a yielding link having a first end with a perpendicular face connected to an end face of the first beam portion and a second end distal having a perpendicular face connected to an end face of the second beam portion, the yielding link extends parallel to and in line with the first and second beam portions.
Tsai figure 1, 3 shows a first and a second column (two A or two B), the beam portion connecting to the first and second columns with respective first and second ends, a yielding link (figure 3, 2-8) having a first end with a perpendicular face connected to an end face of the first beam portion and a second end distal having a perpendicular face connected to an end face of the second beam portion, the yielding link extends parallel to and in line with the first and second beam portions (the link is parallel and in line with the portions (the portions that are attached to columns A or B) in order to line up and attach the portions to the link).
It would have been obvious to one having ordinary skill before the effective filing date to modify Smelser et al’s structure to show a first and a second column, the beam portion connecting to the first and second columns with respective first and second ends, a yielding link having a first end with a perpendicular face connected to an end face of the first beam portion and a second end distal having a perpendicular face connected to an end face of the second beam portion, the yielding link extends parallel to and in line with the first and second beam portions as taught by Tsai in order to provide seismic support for the columns with the brace assembly with the yielding link.
Per claim 16, Smelser further shows said first variable cross-section portion and said second variable cross-section portion have a cross-section tapering from said respective first and second end portions towards said constant cross-section portion such that a width of said first and second variable cross-section portions at said respective first and second end portions is greater than a width at said constant cross-section portion(figure 13, see the section close to 302, 304).
Per claims 20-21, Smelser further shows the first and second variable cross-section portions are defined such that the cross sectional area along the length of the link is constant; whereby said constant cross sectional area promotes a constant axial strain along the length of the link when the link is subjected to any axial load, wherein said constant cross sectional area is achieved by a flange located at the flexural neutral axis of the cross section, .
Per claim 22, Smelser further shows a transition region between said first and second ends and said first and second variable cross-section portions, respectively; where said transition region includes a thickened material portion for limiting stress and strain occurring during yielding of the link from propagating to said means for connecting to said end faces of said first and second beams.
Per claim 23, Smelser further shows the variable cross section portions are designed, sized and otherwise dimensioned to promote yielding along a substantial portion of the yielding link.
Per claim 25, Smelser further said first variable cross section portion and said second variable cross section portion have a cross section tapering from said respective first and second end portions towards said constant cross section portion such that a depth of the first and second variable cross section portions at said respective first and second portions is greater than a depth at said constant cross section portion.  

Response to Arguments

Applicant's arguments filed 9/5/2022 have been fully considered but they are not persuasive.
With respect to “ yielding link extends parallel to and in line with …portion”, examiner respectfully states that Tsai shows the claimed limitations.  The combination results in Smelser able to better support the columns and beams against vibration, with the yielding link attaching to the first and second portions and the columns.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/21/2022